Title: Thomas Jefferson to John Wickham, 18 May 1810
From: Jefferson, Thomas
To: Wickham, John


          
            Sir
             
                     Monticello 
                     May 18. 10
          
           I thank you for your polite letter of the 16th which is this moment put into my hands: if I properly understand the last paragraph but one, I infer from it that you are not engaged to appear for the plaintiff, and would be free to do so for the def.  in that case I shall be very happy to have your assistance in my defence, and as the bearer of your letter is waiting for this answer, & I cannot therefore in time write to mr Hay & mr Wirt to engage them also, you will particularly oblige me, if you will be so good as to take the earliest opportunity your convenience will furnish, of conveying my request to them to act with
			 you as my counsel. I will shortly write more fully to
			 them as well as yourself. I presume the suit must be for some act done by me as the servant of the public, of which I will give notice to the
			 government as soon as the cause of action is explained. Accept the assurances of my great esteem & respect.
          
            Th:
            Jefferson
        